Citation Nr: 9932147	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-25 421	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to an effective date earlier than March 11, 1992, 
for the award of a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968.  


FINDINGS OF FACT

1.  In rating decisions of January 1989 and June 1990, with 
which the veteran voiced no disagreement, the Regional Office 
(RO) denied entitlement to a permanent and total disability 
rating for pension purposes.  

2.  The veteran's current claim for a permanent and total 
disability rating for pension purposes was received no 
earlier than March 11, 1992.


CONCLUSION OF LAW

An effective date earlier than March 11, 1992 for the award 
of a permanent and total disability rating for pension 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 5110 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In August 1988, there was received from the veteran 
Department of Veterans Affairs (VA) Form 21-526, in which the 
veteran sought entitlement to a permanent and total 
disability rating for pension purposes.  

In a rating decision of January 1989, of which the veteran 
was informed, and with which he voiced no disagreement, the 
RO denied entitlement to a permanent and total disability 
rating for pension purposes.  

In May 1990, the veteran sought to reopen his claim for 
entitlement to a permanent and total disability rating for 
pension purposes.

In a rating decision of June 1990, of which the veteran was 
informed, and with which he voiced no disagreement, the RO 
once again denied entitlement to a permanent and total 
disability rating for pension purposes.

A VA record of hospitalization dated in early March 1992 is 
to the effect that the veteran sought admission at that time 
to a VA domiciliary, stating that he was "homeless, 
penniless, and jobless."  At the time of admission, the 
veteran gave no history of psychiatric illness or treatment.  
Nor was there any evidence of alcohol abuse.  On mental 
status examination, the veteran's affect was both adequate 
and appropriate.  He was pleasant and cooperative, and his 
mood was calm and collected.  The veteran's speech was 
relevant and coherent, and there was no evidence of either 
hallucinations or delusions.  Examination was similarly 
negative for either suicidal or homicidal ideation.  The 
veteran was alert and well oriented, and his memory was fair.  

During the veteran's period of hospitalization, he was 
cooperative, pleasant, and nondemanding.  He displayed no 
pathological behavior, and no psychiatric disorder was noted.  
The veteran was described as competent for VA purposes.  
Additionally noted was that the veteran could return to his 
previous level of activity.  The pertinent diagnosis noted 
was no diagnosis, life circumstances problem.  The Axis IV 
diagnosis was severe, "unemployment, poverty, homeless."

On admission to a VA domiciliary immediately thereafter, it 
was noted that the veteran had been discharged from the Hot 
Springs, South Dakota, VA Hospital, where he had undergone 
evaluation for possible suicidal ideation.  Three days later, 
the veteran took a regular discharge from the VA domiciliary, 
with plans to go to the State of Washington "to seek 
employment in a cannery there."  The pertinent diagnosis 
noted at the time of discharge was "life circumstance 
problem."

On March 11, 1992, there was received from the veteran VA 
Form 21-527, construed as a "reopened" claim for a permanent 
and total disability rating for pension purposes.  

In a February 1993 decision of an Administrative Law Judge of 
the Social Security Administration, it was noted that, due to 
a "severe" paranoid personality disorder, the veteran had not 
engaged in any substantial gainful activity since July 1, 
1991, and was therefore considered to be "disabled" as of 
that date.

In a rating decision of March 1996, the RO granted a 
permanent and total disability rating for pension purposes, 
effective from March 11, 1992, the date of receipt of the 
veteran's "reopened" claim.  

Analysis

The veteran in this case argues that he is entitled to a 
permanent and total disability rating for pension purposes, 
effective from July 1, 1991, the date on which he was found 
(by the Social Security Administration) to be "under a 
disability," and, therefore, unable to perform any 
substantial gainful activity.  The basis for the veteran's 
argument is that, on or about that date, he was so disabled 
as to be "incapacitated," thereby preventing him from filing 
for a disability pension for a period of at least 30 days.  
See 38 C.F.R. § 3.400(b)(1)(ii)(B) (1998).  

In that regard, the law authorizes the payment of a pension 
to a veteran of a war who has the requisite service, and who 
is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 
1521 (West 1991 & Supp. 1998).  A person shall be considered 
to be permanently and totally disabled if such person is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the disabled person, or 
suffering from (1) a disability which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability would continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined to be of such nature or extent 
as to justify a determination that persons suffering 
therefrom are permanently disabled.  38 U.S.C.A. § 1502 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 3.340, 3.342, and 
Part IV (1998).  

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  In the case of "reopened" claims, the effective date 
shall be the date of receipt of claim or date entitlement 
arose, whichever is later.  The effective date of an award of 
disability pension benefits shall be fixed in accordance with 
the facts found, but will not be earlier than the date of 
receipt of application for the benefits, unless the veteran 
was prevented from applying for benefits by reason of 
disability for a period of at least 30 days beginning on the 
date on which he became permanently and totally disabled.  If 
the veteran was so prevented, the effective date will be the 
date of application for the benefits or the date on which he 
became permanently and totally disabled (provided that the 
veteran applies for a retroactive award within one year from 
such date), whichever is to the advantage of the veteran.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.400 (1998).  

In the present case, a review of the file discloses that, in 
rating decisions of January 1989 and June 1990, the RO denied 
entitlement to a permanent and total disability rating for 
pension purposes.  The veteran voiced no disagreement with 
either of those decisions, with the result that the denial(s) 
of benefits became final.

On March 11, 1992, there was received from the veteran VA 
Form 21-527, which was construed as an attempt to "reopen" 
his previously denied claims for a permanent and total 
disability rating for pension purposes.  Shortly thereafter, 
in a rating decision of March 22, 1996, the RO granted a 
permanent and total disability rating for pension purposes, 
effective from March 11, 1992, considered to be the date of 
receipt of the veteran's "reopened" claim.  

The veteran argues that, pursuant to a decision of an 
Administrative Law Judge of the Social Security 
Administration, he was, as of July 1, 1991, "incapacitated" 
for a period of at least 30 days, and, therefore, unable to 
file a claim for pension benefits.  However, there currently 
exists no evidence that the veteran was, at the time in 
question, suffering from a "physical or mental disability 
which was so incapacitating as to prevent him from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which he became permanently 
and totally disabled."  See 38 C.F.R. § 3.400(b)(1)(ii)(B) 
(1998).  Indeed, the evidence in closest proximity to the 
time period in question, consisting of VA records of 
hospitalization and domiciliary treatment in March 1992, 
describe the veteran as alert and well oriented, and 
"competent for VA purposes," notwithstanding his lack of 
employment and homelessness.  

The Board does not dispute that, as of July 1, 1991, the 
veteran may, in fact, have been incapable of engaging in any 
form of substantial gainful employment due to a severe 
paranoid personality disorder.  However, the pertinent 
evidence of record does not demonstrate that, at the time in 
question, the veteran was so "incapacitated" as to be 
prevented from applying for pension benefits.  Under such 
circumstances, his claim for an effective date earlier than 
March 11, 1992 for the award of a permanent and total 
disability rating for pension purposes must fail.


ORDER

An effective date earlier than March 11, 1992 for the award 
of a permanent and total disability rating for pension 
purposes is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

